Citation Nr: 9904632	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
with alcoholism.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
April 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1988 rating decision of the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a 
psychiatric disorder to include PTSD with alcoholism, and 
from a March 1991 rating decision which denied, in part, 
service connection for a seizure disorder and fungal 
infection of the feet.  The Board remanded the case for 
further development in December 1991, August 1992, 
February 1994, and April 1996.  The veteran testified at a 
personal hearing in April 1997.  In a February 1998 decision, 
the hearing officer confirmed the denial of service 
connection for a psychiatric disorder to include PTSD and 
issued a supplemental statement of the case.  

In February 1997, the RO, in pertinent part, denied secondary 
service connection for a seizure disorder and a 
gastrointestinal disorder as secondary to alcoholism.  In a 
written statement in February 1997, the veteran voiced his 
disagreement with the denial of these claims.  As he has 
filed a timely notice of disagreement with respect to these 
claims, he is entitled to a Statement of the Case.  See 38 
C.F.R. § 20.201 (1998).  This matter is referred to the RO 
for appropriate action.  

The Board notes that the veteran submitted evidence directly 
to the Board in February 1998, which had not been considered 
by the RO.  Although he did not waive initial consideration 
of this evidence by the RO, the Board has reviewed this 
evidence in accordance with 38 C.F.R. § 20.1304 and has 
determined that the evidence is cumulative of evidence 
previously of record.  Hence, the Board will retain 
jurisdiction.
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. A psychiatric disorder was not manifested in service.

3. The record does not show that the veteran engaged in 
combat.

4. The diagnosis of PTSD is not based on a confirmed 
stressor. 

5. There is no competent evidence that relates any current 
psychiatric disorder the veteran may have to service. 

6. A seizure disorder, to include epilepsy, was not 
manifested in service or in the first postservice year.

7. There is no competent evidence that relates the veteran's 
seizure disorder to service.

8. There is no competent evidence that relates the veteran's 
fungal infection of the feet to service.


CONCLUSIONS OF LAW

1. A psychiatric disorder, to include PTSD, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2. The claims of service connection for a seizure disorder 
and fungal infection of the feet are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records, including the veteran's entrance 
examination report in January 1972 and examination report for 
overseas assignment in January 1974, are negative for 
complaints of, treatment for, or a diagnosis of a 
psychiatric, seizure, or foot disorder.  

Service personnel records reveal that the veteran's military 
occupational specialty was as a clerk and that he worked as a 
personnel records specialist, a company clerk, an equipment 
records clerk, and as a battery clerk.  His service records 
do not indicate that he served in combat, he was not issued 
any combat citations, and his only overseas assignment was in 
Korea from May 1974 to April 1975.  

Private and VA treatment records from November 1978 to 
October 1998 reflect a long and complex history of treatment 
for alcoholism and various disorders associated with that 
disease.  The evidence shows that the veteran was 
incarcerated a number of times for alcohol-related incidents 
and that he was hospitalized numerous times for 
detoxification.  

A VA hospital report dated in November 1978 shows that the 
veteran was admitted for complaints of occipital headaches 
and blackouts of approximately two weeks duration.  Headaches 
and blackouts, etiology unknown were diagnosed.

Private treatment reports from Billings Clinic in 
December 1978 show that the veteran reported he was hit on 
the head in August 1978.  He felt fine until a month ago when 
he began having pain up and down the back of his neck.

Treatment reports from the Montana State Prison from 
January 1979 to March 1982 show that the veteran was seen for 
counseling mainly due to personal issues not related to PTSD.

A May 1987 VA treatment record indicates that the veteran 
reported flashbacks and gave a history of service in Vietnam 
with a cousin who was wounded;  PTSD was considered a 
possibility.  A June 1987 treatment record notes that he has 
had seizures on withdrawal in the past.  A December 1987 VA 
hospital summary includes a history of having had blackouts 
and tremors while in jail one month prior.  He reported he 
had seizures as a small child and when coming off alcohol.  
He reported he served in combat in Vietnam, but was not 
injured.  Continuous alcohol dependence, history of delirium 
tremens and seizures, secondary to alcoholism possible PTSD 
were diagnosed.  In March 1988, chronic alcoholism was 
diagnosed.

A March 1988 Social Security Disability Determination letter 
indicates that the veteran was awarded benefits for chronic 
alcoholism.

A March 1989 VA hospital report shows that the veteran was 
admitted for alcoholism with complaints of foot pain.  He 
gave a history of being hit across the right frontal vertex 
skull with a lead pipe about a year earlier.  In July 1989, 
he gave a history of head trauma in 1985 from being hit in 
the head with a lead pipe.  In September 1989, it was noted 
that his seizures occur without warning.  The first seizure 
occurred several months after a severe head injury in 1984, 
and that last occurred in February 1989.  All or nearly all 
of the seizures occurred while he was intoxicated or sobering 
up.  He had been on Dilantin for several years, and the only 
breakthrough seizures while he was on it occurred while he 
was intoxicated.

Private treatment reports from Billings Clinic in 
January 1990 show that the veteran's seizures have been 
reasonably well controlled on Dilantin.  The examiner noted 
the veteran had epilepsy of unknown type.

On VA examination in May 1990, the veteran reported he served 
in combat with an airborne division in Vietnam.  His chief 
complaint was an ongoing problem with alcoholism.  He denied 
being an alcoholic prior to service.  Alcohol dependence was 
diagnosed.  The examiner indicated that the veteran did not 
have a psychiatric disorder prior to alcohol use, and that he 
now presented signs of major depression
VA outpatient treatment reports show that in June 1990 the 
diagnoses included stable seizure disorder and bilateral 
large nail fungus infection.  In August 1990, he was treated 
for possible fungal infection.  It was noted that the heels 
of both feet itched and the skin was scaly.  Tinea pedis was 
diagnosed.

An October 1990 VA treatment note indicates that the veteran 
reported having flashbacks of Vietnam.  He did not provide 
details of the flashbacks.  It was noted that he tried to 
commit suicide in 1975 due to survivor guilt.  His statements 
were considered to be vague and circumstantial.  PTSD with 
depression was diagnosed.

Treatment reports from Billings Clinic show that in 
January 1991 the veteran reported he had not had a seizure 
for nearly three years.  In August 1991, he reported he had 
not had a seizure for nearly four years. 

An April 1991 VA hospital summary indicates that the veteran 
was suffering from depression and disturbing behavior.  He 
reported that he got angry easily, had insomnia and 
flashbacks, had isolated himself, and had difficulty 
concentrating.  These symptoms were diagnosed as PTSD, but 
the hospital summary does not define the stressor leading to 
the diagnosis.  He was hospitalized again from June to 
August 1991, at which time he reported having insomnia, easy 
anger, flashbacks, nightmares, difficulty concentrating, and 
fear of losing his temper and hurting someone.  The symptoms 
were again diagnosed as PTSD, but the contents of his 
flashbacks and nightmares were not explained and the stressor 
was not identified.  

A February 1992 VA social and industrial survey notes that 
the veteran volunteered information regarding his drinking 
problems, which the examiner noted were connected to his 
grand mal seizures.  A treatment note reveals that chronic 
ingrown nails of both feet was diagnosed.

An August 1992 VA hospital summary shows that the veteran 
reported a history of PTSD dating back to 1976.  The hospital 
summary shows a diagnosis of PTSD, history of alcohol 
dependence, and a depressive disorder; no clinical findings 
to support the diagnosis of PTSD were reported.
Treatment reports from Billings Clinic show that in 
September 1992 the veteran was seen for complaints of 
regarding his great toenails.  It was noted that both his 
great toenails showed thickening, yellowish gray 
discoloration and opacity of the nail.  The examiner opined 
that this was consistent with chronic dermatophyte infection 
of the nails and feet.

VA treatment report shows that in November 1993 the veteran 
had total matricectomies, bilaterally.

On VA psychiatric examination in May 1994, the veteran 
admitted to alcohol consumption but denied any alcohol, drug-
related, or psychiatric problems prior to service.  He 
reported he served as an infantry foot soldier with an 
airborne division in Vietnam for about eight months.  He 
reported that he was a "grunt," doing patrol most of the 
time and that he saw a great deal of combat.  He stated that 
he had to kill children and that he was called a "baby 
killer" when he came back from Vietnam.  After serving in 
Vietnam, he was transferred to a missile site in Korea. He 
stated that his discipline problems and drug and alcohol 
abuse began there.  He reported that he was attacked by 
several Puerto Rican soldiers, beat up, and hit in the head 
with "numb chucks."  He reported that he spent considerable 
time in jail for a number of offenses, that he had been 
hospitalized for alcohol treatment a number of times, and 
that he had abstained from alcohol for seven years.  He 
reported that while he was drinking in 1976, he had a 
"flashback" in which he thought he saw someone in fatigues 
run through his mother's house.  He stated that another 
"flashback" occurred in 1987, when he awoke during the 
night and was shaking all over.  He was not receiving any 
counseling at the time of the examination.  He stated that he 
had trouble concentrating and sleeping.  He frequently 
thought about Vietnam and what happened there.  The examiner 
reported that his responses during the examination were vague 
and that he appeared to be depressed.  When questioned about 
his Vietnam experiences, he responded in the same monotonous 
speech that he used throughout the examination and he 
provided short, vague answers.  He would not elaborate about 
his Vietnam experiences, but did not display any anxiety, 
sadness, or uncomfortable feeling when discussing them.  The 
examiner reviewed the veteran's medical record, including 
reports of hospitalizations for treatment of alcoholism and 
PTSD, and diagnosed the veteran's psychiatric disability as 
dysthymia, alcohol dependence, and a personality disorder.  
The examiner stated that, in his professional opinion, the 
veteran suffered from a long-standing, chronically-recurring 
depression, but there was no significant evidence of PTSD.  
The examiner noted that the veteran had been given the 
diagnosis of PTSD at VA hospitals but that the supporting 
evidence for that diagnosis was generally sparse.  The 
examiner indicated that he did not find any evidence of 
recurrent and intrusive distressing recollections or dreams 
of events in Vietnam, no episodes that could correctly be 
interpreted as flashbacks, no evidence of intense 
psychological distress when exposed to events symbolic of 
Vietnam occurrences, and very few of the other criteria 
required for a diagnosis of PTSD.  He found more evidence of 
a personality disorder and chronic depression.  There was 
very little evidence that the veteran's psychiatric disorders 
were caused by his military experiences.

On VA psychiatric examination in July 1994, the veteran 
reported he had an illness since he got out of the service 
and that he used alcohol to escape it.  He denied having any 
alcohol problems prior to service.  He reported serving in 
Vietnam for nine months, where he went on patrol with an 
airborne division.  He was never wounded and did not observe 
any serious injuries in combat.  After serving in Vietnam he 
was sent to Korea, where he witnessed one friend killing 
another by shooting him in the chest.  He never witnessed or 
participated in abuse of civilians.  He stated that he was 
beaten by military personnel on orders of his sergeant.  He 
reported he had a hallucination in 1975 in which he saw 
someone in his mother's house with a bayonet.  He stated that 
he had nightmares in which someone was shooting at him.  He 
reported having flashbacks, but the content of the flashbacks 
was not given.  The examiner indicated that the veteran was 
not able to provide a coherent and consistent history.  The 
examiner stated that his diagnostic impression was that the 
veteran had a history of severe alcoholism, history of head 
injury (multiple), history of seizure disorder probably 
related to alcohol withdrawal.  He appeared to have some 
elements of PTSD, including decreased emotional relatedness 
and nightmares.  The contents of the nightmares appeared to 
be service-related and some of his difficulties were present 
when he was in service.  
In April 1994, the RO requested that the veteran to identify 
the stressors that resulted in PTSD.  He responded with a 
statement that he served in Vietnam, that he went on patrols 
with the 101st Airborne, he was not wounded, he did not 
witness or participate in the abuse of civilians, and that 
while serving in Korea he saw a friend shot and killed.  He 
did not provide any details regarding these events.  

VA treatment report in October 1994 shows that plantar 
fasciitis was diagnosed.  In April 1995, plantar fasciitis 
heel spur syndrome of the right foot was diagnosed.

In April 1995, the information provided by the veteran was 
forwarded to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly called the U.S. Army and 
Joint Services Environmental Support Group, for the purpose 
of verifying the occurrence of the alleged stressors.  

In June 1995, the USASCRUR responded that verification of the 
veteran's stressors could not be provided without specific 
details regarding the dates, locations, and names of the 
service members involved.  It was verified that he was a 
clerk assigned to an artillery unit in Korea.

In June 1996, the RO requested the veteran to submit a 
complete, detailed description of his claimed in-service 
stressors, including the incidents in Korea in which he 
witnessed a friend being shot and when "he was beaten by 
Puerto Ricans."  The description was to include the names of 
the individuals involved, the dates of the occurrences, and 
the locations.

Pursuant to the Board's April 1996 remand, a VA psychiatric 
examination was conducted in September 1996.  The veteran 
reported that he was currently taking valproic acid for his 
seizure disorder.  He reported being abstinent from alcohol 
for the last nine years.  He frequently thought about his 
military experiences and could not help feeling anger and 
hate towards his first sergeant and the Puerto Ricans who 
beat him, causing his head injury.  The diagnoses included 
dysthymia, generalized anxiety disorder, PTSD, dependent 
personality disorder, and grand mal seizure disorder.  The 
examiner opined that the veteran was totally and permanently 
disabled due to his chronic mental problems.  The examiner 
further opined that even if the veteran lacked many of the 
typical signs or symptoms of Vietnam era PTSD, he did 
continue to be preoccupied with the attacks by Puerto Ricans 
and his subsequent head injury and seizure disorder.  The 
examiner found this believable and opined that chronic 
depression and anxiety were linked to this event, and could 
actually be symptoms of PTSD.  

Correspondence from the veteran's social worker at the Vet 
Center in April 1997 describes the veteran's visit to the Vet 
Center in April 1987.

At a personal hearing at the RO in April 1997, the veteran 
testified that he had no psychiatric problems prior to 
entering service.  He essentially repeated his history of 
problems with military personnel and his first sergeant.  

In July 1997, the USASCRUR responded and provided a copy of 
their June 1995 response.

II.  Analysis

A.  Service Connection for a Psychiatric Disorder to include 
PTSD

The Board finds the veteran's claim of service connection for 
a psychiatric disorder to include PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  It is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, we are 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The stressor may be the result of 
either a combat or non-combat experience.  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressors must be corroborated by 
credible evidence.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994); however, after-the-fact medical evidence cannot be 
used to establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The Board notes that 
this standard is more liberal than the previous 
interpretation of 38 C.F.R. § 3.304(f), which required 
service records corroborating the veteran's testimony as to 
the occurrence of the claimed non-combat stressor.  See West 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Accordingly, service connection may 
not be granted for PTSD based on a diagnosis unsupported by 
credible evidence of an inservice stressor.  On the other 
hand, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

With respect to the veteran's claim of service connection for 
PTSD, the Board notes that diagnoses of PTSD are based on the 
veteran's subjective reports of his military experiences, not 
on a verified stressor event.  Service personnel records 
including his DD-214 do not report a combat-related MOS or 
any combat awards or decorations.  Although he has 
continuously asserted that he served in Vietnam, his records 
show that his only overseas service was in Korea.  Combat is 
not shown.  

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. at 142.  The veteran maintains that he has PTSD 
a result of numerous stressors including being attacked by 
three Puerto Rican soldiers, being beaten up by military 
personnel on the orders of his first sergeant, and witnessing 
a friend shot and killed in Korea.  Although he has been 
consistent in reporting these stressors, he has not provided 
any specific information that would allow verification of 
these alleged stressors.  In April 1994 and in June 1996, the 
RO sent the veteran letters requesting specific details 
regarding his claimed in-service stressors.  He has provided 
no "specific" stressor information capable of verification.  
USASCRUR has only been able to verify that he served in Korea 
in an artillery unit.  The Board notes that he has submitted 
numerous statements detailing his experiences; however, he 
does not provide information that could be verified by 
USASRUR.

The veteran has stated several times that his claim should be 
allowed because VA physicians have reported a diagnosis of 
PTSD.  For this reason, it is noteworthy that the record does 
not include a diagnosis of PTSD based on a confirmed 
stressor.  The VA diagnoses of PTSD were based on the 
veteran's accounts of service in Vietnam (service he did not 
have) and of a beating during service (which has not been 
verified and is not verifiable based on the information he 
provides). 
The United States Court of Veterans Appeals has held that the 
Board is not required to grant service connection for PTSD 
solely on the basis that a physician or other health 
professional has accepted as credible an appellant's 
description of his wartime experiences and diagnosed the 
appellant with PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Medical statements accepting a veteran's report as 
credible and relating PTSD to events experienced in service 
do not constitute the requisite credible evidence of a 
stressor.  See Moreau, 9 Vet. App. at 395.  

With respect to the veteran's claim of service connection for 
a psychiatric disorder other than PTSD, the Board notes that 
it is not in dispute that he now has a psychiatric disorder.  
However, to establish service connection for the disorder, it 
must also be shown that the disorder is related to service.  
The veteran's service medical records are negative for any 
reference to or treatment for a psychiatric disorder.  
Postservice medical evidence does not show that any 
psychiatric disorder is related to service; and he has 
presented no competent medical evidence to support his theory 
that there is such a relationship.  While he asserts that his 
psychiatric disorder including PTSD is related to service, as 
a layman, he is not competent to render a medical opinion on 
the etiology of a condition because he has no medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

It is not shown that a chronic psychiatric disorder was 
manifested in service or is related to service, or that the 
veteran has PTSD based on combat participation or a verified 
stressor.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).

A basic legal requirement in a claim of secondary service 
connection is that the disorder which is claimed to be the 
cause of the disorder for which secondary service connection  
is sought must itself be service connected.  38 C.F.R. 
§ 3.310.  Here, PTSD, which the veteran claims caused his 
alcoholism is not service connected.  Hence, the secondary 
service connection for alcoholism aspect of the veteran's 
claim lacks legal merit.  
B.  Service Connection for a Seizure Disorder and for a 
Fungal Infection of the Feet

The threshold question is whether the veteran has met his 
initial burden of presenting well-grounded claims.  If he has 
not, then the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

If a veteran had 90 days or more of continuous service, and 
certain chronic diseases such as epilepsy become manifested 
to a degree of 10 percent or more during the one-year period 
following separation from service, such disease will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that he developed a seizure disorder after 
he was beaten by military personnel in service.  It is 
undisputed that the veteran now has a seizure disorder, 
characterized as epilepsy.  Service medical records, however, 
are negative for complaints of, treatment for, or a diagnosis 
of either a head injury or seizure disorder.  There is no 
competent medical evidence to show that it was manifested in 
service or during the first postservice year.  Therefore, 
service connection for a seizure disorder based on a finding 
that such disorder was manifested in service or on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
As was noted above, a well-grounded claim for service 
connection requires competent medical evidence linking 
current disability to service.  Caluza, supra.  A nexus may 
be shown by continuity of symptoms from service to the 
present.  Here, there is no showing of seizure symptoms prior 
to 1987, approximately 12 years after service.  In 
December 1987, he reported having had seizures as a small 
child and when coming off alcohol.  In September 1989, it was 
noted that all or nearly all of his seizures have occurred 
while he was intoxicated or sobering up.  It was also noted 
that his first seizure occurred several months after a severe 
head injury in 1984.  In January 1990, epilepsy of unknown 
type was diagnosed.  

Nexus may also be established by medical opinion relating 
current disability to service.  Here, there is no medical 
opinion relating the veteran's seizure disorder to an event 
in service.  In fact, VA examiners have either attributed his 
seizure disorder to a head injury in 1984 (long after 
service) or to alcohol consumption or withdrawal.  The only 
support for the veteran's contentions that his seizure 
disorder had its onset in service is in his own contentions.  
He is competent to describe symptoms, but as a layman, his 
statements as to medical causation are entitled to no 
probative weight.  Layno, 6 Vet. App. at 465.  Without 
competent (medical) evidence of a nexus between the veteran's 
seizure disorder and service, the claim for service 
connection for a seizure disorder is not well grounded and 
must be denied.  See 38 C.F.R. § 3.303; Caluza, supra.  

Regarding the claim of service connection for a fungal 
infection of the feet, the veteran claims that he has a 
"chronic" skin disorder of the feet since service.  As noted 
above, a well-grounded claim for service connection requires 
competent medical evidence linking current disability to 
service.  Caluza, supra.  Nexus may be shown by continuity of 
symptoms from service to the present.  Service medical 
records are negative for any complaints of, treatment for, or 
a diagnosis pertaining to a fungal infection of the feet.  
From the time of service separation, in 1975, to 1990, an 
interval of 15 years, there is no medical evidence indicating 
that he had a foot disorder.  VA outpatient treatment records 
show that in June 1990 a bilateral large nail fungus 
infection was diagnosed.  In August 1990, tinea pedis was 
diagnosed.  In February 1992, chronic ingrown hallux nails of 
both feet was diagnosed.  In November 1993, he had total 
matricectomies of both feet.  There is no medical evidence of 
record that relates the veteran's fungal infection of the 
feet to service.  He has not submitted any supporting medical 
opinion.  The only support for his contentions is in his own 
statements.  While the Board notes he is competent to 
describe symptoms regarding his feet, as a layman, he is not 
competent to provide a statement as to medical causation.  
Layno, 6 Vet. App. at 465.  Without competent (medical) 
evidence of a nexus between the veteran's fungal infection of 
the feet and service, the claim for service connection is not 
well grounded and must be denied.  See 38 C.F.R. § 3.303; 
Caluza, supra.  


ORDER

Service connection for a psychiatric disorder to include PTSD 
with alcoholism, a seizure disorder, and fungal infection of 
the feet is denied.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

